Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “for a vehicle” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In this view, the “vehicle” and a “roof” of the vehicle are neither claimed nor positively recited in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the at least one variable outlet vent" in line 1.  
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiser (US 20180066858).
As regarding claim 1, Fiser discloses the claimed invention for a ram air vent for a vehicle, the ram air vent comprising: a base (108) defining a base aperture (fig. 2; no number) therein; a hood (102) connected to the base over the base aperture, the hood and base defining a forwardly facing air inlet (about “F” of fig. 3) therebetween, the hood and base defining an air passage extending from the air inlet to the base aperture; a baffle (124) disposed in the air passage for deflecting air flowing in the air passage from the air inlet for separating water from air flowing in the air passage, the baffle facing the air inlet; and at least one water passage (116; angle roof) defined in at least one of the base or the hood, the at least one water passage exiting a rear side of the ram air vent, the at least one water passage draining water separated from air flowing in the air passage from the ram air vent.
As regarding claim 2, Fiser discloses all of limitations as set forth above.  Fiser discloses the claimed invention for wherein the base aperture is disposed generally perpendicularly (fig. 3) to the air inlet.
As regarding claim 3, Fiser discloses all of limitations as set forth above.  Fiser discloses the claimed invention for wherein the at least one water passage has at least one water outlet defined between the hood (102) and the base (“end wall portion” of flange 112).
As regarding claim 4, Fiser discloses all of limitations as set forth above.  Fiser discloses the claimed invention for wherein the baffle (124) extends downwards from the hood (102, 106 and 104).
As regarding claim 5, Fiser discloses all of limitations as set forth above.  Fiser discloses the claimed invention for wherein the baffle is a first baffle (124), and further comprising a second baffle (about 126 of fig. 3) disposed in the air passage for deflecting air flowing in the air passage from the air inlet for separating water from air flowing in the air passage, the second baffle facing the air inlet and extending upward from the base (fig. 3).
As regarding claim 6, Fiser discloses all of limitations as set forth above.  Fiser discloses the claimed invention for wherein the second baffle (about 126) is disposed rearward of the first baffle (124).
As regarding claim 7, Fiser discloses all of limitations as set forth above.  Fiser discloses the claimed invention for an adapter (134, 136, 138) adapted to be disposed between the base and a roof (not claim) of the vehicle, the adapter being selected from a plurality of adapters (fig. 3) each of which is configured for a particular roof type.
As regarding claim 8, Fiser discloses all of limitations as set forth above.  Fiser discloses the claimed invention for a seal (fig. 1; no number) disposed on a bottom surface of the base.
As regarding claim 9, Fiser discloses all of limitations as set forth above.  Fiser discloses the claimed invention for an outlet vent assembly (fig. 13; no number – the “extended portion” of 214 below base 212) connected to the base, the outlet vent assembly being disposed below the base, the outlet vent assembly defining at least one outlet vent fluidly communicating with the base aperture for allowing air to exit the ram air vent.
As regarding claim 16, Fiser discloses all of limitations as set forth above.  Fiser discloses the claimed invention for wherein the at least one water passage (116 of fig. 2) is defined in the base.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fiser (US 20180066858).
As regarding claim 13, Fiser discloses all of limitations as set forth above.  Fiser discloses the claimed invention except for wherein the outlet vent assembly is selectively connected to the base such that the outlet vent assembly can be removed.  However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the outlet vent assembly is selectively connected to the base such that the outlet vent assembly can be removed in order to enhance air vent performance, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
As regarding claim 15, Fiser discloses all of limitations as set forth above.  Fiser discloses the claimed invention for a pre-filter housing (104) connected to the base under the hood and over the base aperture, the pre-filter housing defining at least one pre-filter aperture (fig. 2A; no number) fluidly communicating the air passage with the base aperture.
Fiser does not disclose a hydrophobic mesh disposed in the at least one pre-filter aperture.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a hydrophobic mesh disposed in the at least one pre-filter aperture in order to enhance air vent performance, since it was known in the art as shown in Toupin et al (WO2017187413; see equivalent US 20180222311; [0120]).
Allowable Subject Matter
Claims 10-12, 14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 10-12 and 14 contain allowable subject matter because prior art does not teach fairly suggested an air filter disposed between the base aperture and the at least one outlet vent; wherein the at least one outlet vent is at least one variable outlet vent; and wherein: a degree of opening of the at least one variable outlet vent is adjustable; the at least one variable outlet vent is selectively closable; and wherein a bottom of the at least one variable outlet vent is vertically higher than a bottom of the outlet vent assembly.
Claims 20 contains allowable subject matter because prior art does not teach fairly suggested a vehicle comprising: a frame; a cabin floor connected to the frame; two doors connected to the frame; a windshield connected to the frame; a roof connected to the frame, the cabin floor, the two doors, the windshield and the floor defining in part a cabin; at least one seat disposed in the cabin; at least one ground engaging member operatively connected to the frame; a motor connected to the frame, the motor being operatively connected to at least one of the at least one ground engaging member; and the ram air vent according to claim 1 for supplying air to the cabin, wherein: the base is connected to the roof, and the base aperture fluidly communicates the air passage with the cabin.
Claims 18-20 depend on claim 20; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773